MEMORANDUM **
Albert Serna contends that the government breached his plea agreement by failing to recommend a substantial assistance departure under U.S.S.G. § 5K1.1. Serna failed to raise this issue below, however, and therefore waived it. See United States v. Belden, 957 F.2d 671, 674-75 (9th Cir.1992); United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.